Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims invoking 35 USC § 112, 6th paragraph

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-3 and 7-10 comprise at least one limitation that has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 1-3 and 7-10 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
Limitation
Corresponding structure
means for receiving a first timing signal of a terrestrial base station;
GNSS receiver 430, Fig. 4
means for obtaining a first timing offset, wherein the first timing offset is a transmit time bias between the 

means for receiving a maximum serving distance of the terrestrial base station;
FIG. 4, wireless subsystem
means for estimating the absolute GNSS time based on the first timing signal, the first timing offset, and the maximum serving distance of the terrestrial base station.
FIG. 4, processor 401


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (20190116571).
Regarding claim 1, Yang discloses a method for estimating an absolute time, the method comprising: 
receiving, by a mobile device, a first timing signal of a terrestrial base station (see Fig. 13a, mobile receives from serving cell and reference cell)(paragraphs 0010-0011, 0169);
obtaining, by the mobile device, a first timing offset, wherein the first timing offset is a transmit time bias between the first timing signal and an absolute Global Navigation Satellite System (GNSS) time (Fig. 12, receive timing offset from base station); 
receiving, by the mobile device, a maximum serving distance of the terrestrial base station (see Fig. 13b, when the mobile is out of the serving cell is out of maximum distance from serving cell); and 
estimating, by the mobile device, the absolute GNSS time based on the first timing signal, the first timing offset, and the maximum serving distance of the terrestrial base station (timing synchronization performed at the mobile based on timing offset received and sync signal from GNSS and therefore absolute GNSS time acquired).

Regarding claims 2,  7, 12 and 17, Yang discloses wherein obtaining the first timing offset comprises determining the first timing offset according to a specific offset model (derive timing offset at base station (Fig. 12) implies a specific model is used.
Regarding claim 3, 8, 13 and 18, Yang discloses wherein the first timing offset is based on a satellite position (Sync signal received at the Base Station, Fig. 12).
Regarding claim 4, 9, 14 and 19, Yang discloses wherein the first timing offset is derived from reports from different mobile devices (paragraphs 0090-0091, sidelink sync signal, Table 4).
Regarding claim 5, 10, 15 and 20, Yang discloses wherein the first timing offset is less than one millisecond (the timing offset is derived from Base Station which is connected to a network with PPS timing accuracy of sub-millisecond is known in the art).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov